Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-61017-CIV-ALTONAGA/Seltzer

   FEDERAL TRADE COMMISSION,

          Plaintiff,
   v.

   POINTBREAK MEDIA, LLC, et al.,

         Defendants.
   __________________________________/

         STIPULATED ORDER OF PERMANENT INJUNCTION AND MONETARY
             JUDGMENT AS TO RELIEF DEFENDANT JENNEFER RAMSEY

          Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), filed its First

   Amended Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”)

   pursuant to Section 13(b) of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b).

   The Commission and Relief Defendant Jennefer Ramsey stipulate to entry of this Stipulated

   Order of Permanent Injunction and Monetary Judgment (“Order”) to resolve all matters in

   dispute in this action between them.

          THEREFORE, IT IS ORDERED as follows:

                                              FINDINGS

          A.      This Court has jurisdiction over this matter.

          B.      The First Amended Complaint charges that the Defendants participated in

   deceptive acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, in the

   marketing and sale of Google “claiming and verification” and search engine optimization

   services.
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 2 of 8



           C.      The First Amended Complaint also charges that Relief Defendant Jennefer

   Ramsey has received assets from the Defendants, that she has no legitimate claim to those assets,

   that such assets are subject to a constructive trust, and that she will be unjustly enriched if she is

   not required to disgorge the assets or the value thereof.

           D.      Relief Defendant Jennefer Ramsey neither admits nor denies any of the

   allegations in the First Amended Complaint, except as specifically stated in this Order. Only for

   purposes of this action, Relief Defendant Jennefer Ramsey admits the facts necessary to establish

   jurisdiction.

           E.      Relief Defendant Jennefer Ramsey waives any claim that she may have under the

   Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through

   the date of this Order, and agrees to bear her own costs and attorney fees.

           F.      Relief Defendant Jennefer Ramsey and the Commission waive all rights to appeal

   or otherwise challenge or contest the validity of this Order.

                                              DEFINITIONS

           For purposes of this Order, the following definitions apply:

           A.      “Defendants” means all of the Individual Defendants and the Corporate

   Defendants, individually, collectively, or in any combination.

           B.      “Individual Defendants” means Dustin Pillonato; Justin Ramsey; Aaron Michael

   Jones, a/k/a Michael Aaron Jones and Mike Jones; Ricardo Diaz; Michael Pocker; Steffan

   Molina; Vincent Yates; and Daniel Carver, individually, collectively, or in any combination.

           C.      “Corporate Defendants” means Pointbreak Media, LLC, also d/b/a Point Break

   Media, Point Break Solutions, and Kivanni Marketing; DCP Marketing, LLC, also d/b/a Point

   Break; Modern Spotlight LLC; Modern Spotlight Group LLC, also d/b/a/ Modern Spotlight;



                                                      2
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 3 of 8



   Modern Internet Marketing LLC; Modern Source Media, LLC, also d/b/a Modern Source;

   Perfect Image Online LLC; Allstar Data, LLC; National Business Listings, LLC; and Pinnacle

   Presence LLC; and their successors and assigns, individually, collectively, or in any

   combination.

          D.      “Settling Defendant” means Relief Defendant Jennefer Ramsey.

          E.      “Receiver” means Jonathan E. Perlman, Esq., whom the Court appointed as

   Receiver in Section XI of the Preliminary Injunction as to Defendants Dustin Pillonato; Justin

   Ramsey; Aaron Michael Jones; Michael Pocker; Pointbreak Media, LLC; DCP Marketing, LLC;

   Modern Spotlight LLC; Modern Spotlight Group LLC; Modern Internet Marketing LLC; and

   Modern Source Media, LLC (ECF No. 64); in Section XI of the Preliminary Injunction as to

   Defendants Steffan Molina and Perfect Image Online LLC (ECF No. 58); and in Section XI of

   the Preliminary Injunction as to Defendants Allstar Data, LLC; National Business Listings, LLC;

   Pinnacle Presence LLC; Vincent Yates; and Daniel Carver (ECF No. 169).

                                                ORDER

                                 I.      MONETARY JUDGMENT

          IT IS ORDERED that:

          A.      Judgment in the amount of fifty-two thousand, three hundred and twenty-one

          Dollars ($52,321.00) is entered in favor of the Commission against Settling Defendant as

          equitable monetary relief.

          B.      Within fifteen (15) days of receiving notice of this Order, Sammons Retirement

          Solutions Incorporated, its parent corporation, subsidiaries, principals, and agents must

          transfer to the Receiver by electronic fund transfer or certified bank or cashier’s check, in

          accordance with instructions to be provided by a representative of the Receiver, fifty-two



                                                    3
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 4 of 8



         thousand, three hundred and twenty-one Dollars ($52,321.00) from Account No.

         XXXXXX0213, held in the name of, or for the benefit, of Jennefer Ramsey.

                       II.    ADDITIONAL MONETARY PROVISIONS

         IT IS FURTHER ORDERED that:

         A.     Settling Defendant relinquishes dominion and all legal and equitable right, title,

         and interest in all assets transferred pursuant to this Order and may not seek the return of

         any assets.

         B.     Settling Defendant expressly waives her right, to the fullest extent permitted by

         applicable law, to assert any applicable exemption from judgment or collection for

         Account No. XXXXXX0213, held in the name of, or for the benefit, of Jennefer Ramsey

         at Sammons Retirement Solutions Incorporated.

         C.     Settling Defendant shall take all steps necessary to assist Sammons Retirement

         Solutions Incorporated in the transfer set forth in Subsection I.B above.

         D.     The facts alleged in the First Amended Complaint will be taken as true, without

         further proof, in any subsequent civil litigation by or on behalf of the Commission,

         including in a proceeding to enforce its rights to any payment or monetary judgment

         pursuant to this Order, such as a nondischargeability complaint in any bankruptcy case.

         E.     The facts alleged in the First Amended Complaint establish all elements necessary

         to sustain an action by the Commission pursuant to Section 523(a)(2)(A) of the

         Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral estoppel

         effect for such purposes.

         F.     Settling Defendant acknowledges that her Taxpayer Identification Numbers

         (Social Security Numbers or Employer Identification Numbers), which Settling



                                                   4
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 5 of 8



          Defendant previously submitted to the Commission, may be used for collecting and

          reporting on any delinquent amount arising out of this Order, in accordance with 31

          U.S.C. § 7701.

          G.      All money paid to the Commission pursuant to this Order may be deposited into a

          fund administered by the Commission or its designee to be used for equitable relief,

          including consumer redress and any attendant expenses for the administration of any

          redress fund. If a representative of the Commission decides that direct redress to

          consumers is wholly or partially impracticable or money remains after redress is

          completed, the Commission may apply any remaining money for such other equitable

          relief (including consumer information remedies) as it determines to be reasonably

          related to Defendants’ practices alleged in the First Amended Complaint. Any money not

          used for such equitable relief is to be deposited to the U.S. Treasury as disgorgement.

          Settling Defendant has no right to challenge any actions the Commission or its

          representatives may take pursuant to this Subsection.

                               III.    LIFTING OF ASSET FREEZE

          IT IS FURTHER ORDERED that the freeze against the assets of Settling Defendant

   pursuant to the August 31, 2018 Stipulated Preliminary Injunction [ECF No. 170] is modified to

   permit the transfer identified in the Monetary Judgment Section. Upon completion of that

   payment, the asset freeze is dissolved as to Settling Defendant only.

                                       IV.    COOPERATION

          IT IS FURTHER ORDERED that Settling Defendant must fully cooperate with

   representatives of the Commission and the Receiver in this case and in any investigation related

   to or associated with the transactions or the occurrences that are the subject of the First Amended

   Complaint in this matter. Settling Defendant must provide truthful and complete information,

                                                    5
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 6 of 8



   evidence, and testimony. Settling Defendant must appear for interviews, discovery, hearings,

   trials, and any other proceedings that a Commission representative or Receiver representative

   may reasonably request upon 14 days written notice, or other reasonable notice, at such places

   and times as a Commission representative or Receiver representative may designate, without the

   service of a subpoena. This section does not abrogate Settling Defendant’s right to assert any

   applicable legal privilege. Notwithstanding the provisions of Local Rule 26.1(i), the

   Commission is not required to provide notice to Settling Defendant of, or make available for

   inspection by Settling Defendant, any objections, documents, electronically stored information,

   or things received in response to a subpoena.

                              V.     ORDER ACKNOWLEDGMENT

          IT IS FURTHER ORDERED that Settling Defendant, within 7 days of entry of this

   Order, must submit to the Commission an acknowledgment of receipt of this Order sworn under

   penalty of perjury.

                             VI.     REPORTING REQUIREMENTS

          IT IS FURTHER ORDERED that Settling Defendant make timely submissions to the

   Commission:

          A.      Settling Defendant must submit to the Commission notice of the filing of any

          bankruptcy petition, insolvency proceeding, or similar proceeding by or against Settling

          Defendant within 14 days of its filing.

          B.      Any submission to the Commission required by this Order to be sworn under

          penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as

          by concluding: “I declare under penalty of perjury under the laws of the United States of




                                                    6
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 7 of 8



          America that the foregoing is true and correct. Executed on: _____” and supplying the

          date, signatory’s full name, title (if applicable), and signature.

          C.      Unless otherwise directed by a Commission representative in writing, all

          submissions to the Commission pursuant to this Order must be emailed to

          DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to: Associate

          Director for Enforcement, Bureau of Consumer Protection, Federal Trade Commission,

          600 Pennsylvania Avenue NW, Washington, DC 20580. The subject line must begin:

          FTC v. Jennefer Ramsey, X180031.

                              VII.   RETENTION OF JURISDICTION

          IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

   purposes of construction, modification, and enforcement of this Order.



   DONE AND ORDERED in Miami, Florida, this ____ day of _______, 20____.



                                                          ____________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                     7
Case 0:18-cv-61017-CMA Document 260-2 Entered on FLSD Docket 04/04/2019 Page 8 of 8
